DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to response filed on 4/12/2021. This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondur et al. (US 2009/0217246 A1)  and further in view of Lydon et al. (US 2002/0132656 A1) and Brown et al. (US 2016/0217701 A1).
As per claim 1 (Amended), Kondur et al. teaches the invention as claimed including,  “A computer-implemented method comprising:
selecting a programming task set with a plurality of programming tasks at random,
wherein each programming task of the programming task set corresponds to a task category of a plurality of task categories;”	receiving a plurality of source codes submitted for the programming task set in one or more programming sessions with a client computer system of a particular user;”
Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  Each of the question compendia comprises a constructed problem (task) requiring a solution in the form of a program code (source code).    Depending on the candidates programming skill level to be determined, question compendia are rendered based on logical and technical levels of the candidate to be evaluated.  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem.  Based on the question compendia, the candidate creates a solution code for the constructed problem (0016).  The question compendia may be rendered to the candidate as a group or sequentially based on the logical and technical levels of the candidate to be evaluated.  The question compendia may also be rendered adaptively based on the candidates’ real time performance on the previously rendered question compendia .  Based on the question compendia, the candidate creates a solution code for the constructed problem (0016).  
“executing the plurality of source codes to evaluate accuracy of the plurality of source codes;
based on the executing, determining that two or more source codes of the plurality of source codes are evaluated to be accurate, wherein the two or more source codes are submissions for one or more solved programming tasks of the programming task set;”
Kondur et al. teaches a compiler that compiles the submitted solution code (0017).  The solution code created by the candidate is then evaluated.  The source code is examined for solution accuracy and for code compliance with predefined code conventions and standards (0018).  The solution code is then evaluated using evaluation test cases as inputs while executing the binary format of the solution code.  The evaluation test cases determine whether the solution code offers the desired solution for the constructed problem (0019). 
 “based on the determining that  two or more source codes of the plurality of source codes are evaluated to be accurate and based on the two or more solved programming tasks corresponding to at least two solved task categories of the plurality of task categories, determining a programming score for the particular user for the programming task set.”
Kondur et al. teaches scores are allotted to the candidate based on the correctness of the solution code. Multiple scores are calculated and an accumulated score is calculated form each of the allotted scores and a consolidated ranking is provided to the candidate (0021).
However Kondur et al. does not explicitly appear to teach the selecting of programming tasks sets with a plurality of programming tasks at random, receiving and executing a plurality of source code, determining that two or more source codes are evaluated to be accurate, and based on the two or more solved programming tasks corresponding to at least two solved task categories of the plurality of task categories, determining a programming score for the particular user for the programming task set.
a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (categories) (0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kondur et al. with Brown et al. because both teach a form of testing ones knowledge with questions.  Kondur et al. teaches a candidate is provided with a plurality of question compendia and that they can be assigned a difficulty levels.  Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (categories).  Brown further states that this is advantageous in that each generated test may have a different set of questions, yet may be considered to be equally difficult to another test.  Therefore it would have been obvious to one of ordinary skill in the art to combine Kodur et al. with Brown et al. because randomly selecting questions will make sure that different people who take the test of Kondur et al. will have an equally difficult set of questions that are different from another without giving one a unfair advantage over the other. 
Regarding, receiving and executing a plurality of source code, determining that two or more source codes are evaluated to be accurate, and based on the two or more solved programming tasks corresponding to at least two solved task categories of the plurality of task categories, determining a programming score for the particular user for the programming task set.  These limitations are taught by Lydon et al. 
Lydon et al. teaches that multiple coding problems are available to the contestant.  The contestants are given a choice of which problems to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem (two or more) and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Therefore the contestant can submit code for each problem they complete.
Lydon et al. further teaches, the server tracks points awarded to each contestant for each round and calculates a running total for each contestant summing the points awarded in each completed round of the competition (0086-0088).  After completion of one or more competition rounds, the server assigns a rating to the contestant.  The server assigns a rating to each contestant after awarding total points to each contestant (0089).  The rating provides a metric that can be used to chart a programmer’s skill, knowledge, and ability.  The server bases the contestants rating on the total number of points awarded to the contestant during the competition of multiple rounds.  The rating can be a score, a grade, or any other type of rating technique (0090).  Lydon et al. teaches rating a contestant coding abilities after the completion of a competition.  The rating is determined based on the total number of points awarded to the contestant in the competition (01040).  Therefore the contestants rating is based on the total rating of all submitted code in the set.
It would have been obvious to one of ordinary skill in the art before the effective filing date for modify Kondur et al. with Lydon et al. because both teach providing questions to a user to generate code and to grade the users skill based on the generated code.  Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  Each of the question compendia comprises a constructed problem (task) requiring a solution in the form of a program code and is assigned a difficulty level (category)(0016).  However Kondur et al. did not explicitly teach receiving a plurality of solution code and determining a overall programming score for the plurality of code submitted for the task set.  Lydon et al. also teaches a plurality of questions.  Lydon teaches that a user can submit code for each questions and the scores for each submitted score forms a total score that is used to rate the user.  This will allow Kondur et al. to rate a user using more than one of the 
“wherein the programming score for the programming task set is within a range of programming scores for the two or more solved programming tasks of the at least two solved task categories of the plurality of task categories.”
Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  Each of the question compendia comprises a constructed problem (task) requiring a solution in the form of a program code (source code).  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem.  Based on the question compendia, the candidate creates a solution code for the constructed problem (0016).  
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (categories) (0069).
Lydon teaches the points awarded depends on the level of difficulty of the coding problem.  The server may adjust the point value awarded to a contestant based on the time that the server receives the contestant’s computer code.  (0086-0087).  As can be seen in equation 1  The total points awarded is based on the maximum points available for the computing coding problem (MP) multiplied by a (fraction/percentage).  This fraction/percentage is determined based on the time the contestant spends coding the problem (PT).  
Lydon et al. further teaches that coding problems have different levels of difficulty (category).  Different levels have different point values. A contestant can select a problem to begin and once the code is completed and submitted the contestant can begin to work on the second problem.  The contestant can amass a total point values (programming 
It would have been obvious to one of ordinary skill in the art to combine Kondur et al. with Brown et al. and Lydon et al.  Together one will be given a set of programming tasks of a desired sampling of difficulty level.  Since each difficulty level can have its own point values, the set of programming languages will have a maximum value as the total of all programming tasks.  This will allow multiple users to be assigned a set of programming tasks with different questions but with the same sampling difficulty and therefore the same point values for each question and total point value for all questions. Different people who take the test of Kondur et al. will now have an equally difficult set of questions that are different from another without giving one an unfair advantage over the other and would have been obvious to try.

 As per claim 2, Kondur et al. and Brown et al. further teach, “The method of Claim 1, wherein selecting the programming task set with the plurality of programming tasks at random comprises selecting at random, from multiple programming tasks associated with a corresponding task category of the plurality of task categories, a random programming task for each programming task of the plurality of programming tasks in the programming task set.”
Kondur et al. teaches a question compendia database that stores a plurality of question compendia (0022).  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem (0016).  
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (task categories) (0069).
As per claim 3, Kondur et al. and Brown et al. further teach, “The method of Claim 1, wherein selecting the programming task set with the plurality of programming tasks at random comprises selecting at random, from a plurality of pregenerated programming task sets, the programming task set, wherein each pre-generated programming task in the plurality of pre-generated programming task sets corresponds to a respective task category of the plurality of task categories.”	Kondur et al. teaches a question compendia database that stores a plurality of question compendia (0022).  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem (0016).  
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (task categories) (0069).
As per claim 4, Kondur et al. and Lydon et al. further teach, “The method of Claim 1, further comprising: based on the executing:
determining that at least one source code of the plurality of source codes is evaluated to be inaccurate, wherein the at least one source code corresponds to an unsolved programming task from the programming task set, and
determining a task score fraction for the unsolved programming task from the programming task set;”
Kondur et al. teaches the solution code is evaluated using evaluation test cases as inputs while executing the binary format of the solution code.  The evaluation test cases determine whether the solution code offers the desired solution for the constructed problem (0019). Scores are allotted to the candidate based on the correctness of the solution 
Lydon et al further teaches, that points are awarded depends on the level of difficulty of the coding problem.  The server may adjust the point value awarded to a contestant based on the time that the server receives the contestant’s computer code.  Only a percentage (task score fraction) of the maximum points will be awarded.  The contestant receives the percentage of maximum points if the computer code executes correctly with all test data.  Partial credit is given for partially correct code.  The code receives the number of points based on a percentage of test data that executes correctly.  In another embodiment the number of points received is scaled (task score fraction) based on the percentage of test data with which the code executes correctly (0086-0088).  
“determining a partial task score of the unsolved programming task based on complexity metrics of each programming task in the programming task set and a maximum score assigned to the programming task set;
Lydon et al. teaches coding problems have different levels of difficulty (complexity).  These levels of difficulty have different point values (partial task scores).  A higher level has higher maximum points that that can be awarded.  A higher rating is assigned to a contestant that amasses a higher total point value (0138).  
Multiple coding problems are available to the contestant.  The contestants are given a choice of which problem to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Therefore the contestant is able to do multiple problems and 
 “based on the task score fraction and the partial task score of the unsolved programming task, determining the programming score for the particular user for the programming task set.”
Lydon teaches the points awarded depend on the level of difficulty (partial task score) of the coding problem.  Only a percentage (task score fraction) of the maximum points will be awarded.  The contestant receives the percentage of maximum points if the computer code executes correctly with all test data.  Partial credit is given for partially correct code.  The code receives the number of points based on a percentage of test data that executes correctly.  In another embodiment the number of points received is scaled based on the percentage of test data with which the code executes correctly.  The server tracks points awarded to each contestant for each round and calculates a running total for each contestant summing the points awarded in each completed round of the competition (0086-0088).  After completion of one or more competition rounds, the server assigns a rating to the contestant.  The server assigns a rating to each contestant after awarding total points to each contestant (0089).
As per claim 5 (Amended), Lydon et al. further teaches, “The method of Claim 1, further comprising:
determining a partial task score of a solved programming task of the two or more solved programming tasks in the programming task set, based on complexity metrics of each programming task in the programming task set and the pre-defined maximum programming score that can be assigned to a user for the programming task set; 

Lydon teaches the points awarded depend on the level of difficulty (partial task score) of the coding problem.  Only a percentage (task score fraction) of the maximum points will be awarded.  The contestant receives the percentage of maximum points if the computer code executes correctly with all test data.  Partial credit is given for partially correct code.  The code receives the number of points based on a percentage of test data that executes correctly.  In another embodiment the number of points received is scaled based on the percentage of test data with which the code executes correctly.  The server tracks points awarded to each contestant for each round and calculates a running total for each contestant summing the points awarded in each completed round of the competition (0086-0088).  After completion of one or more competition rounds, the server assigns a rating to the contestant.  The server assigns a rating to each contestant after awarding total points to each contestant (0089).
Multiple coding problems are available to the contestant.  The contestants are given a choice of which problem to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Therefore the contestant is able to do multiple problems and since each problem has a maximum score the task set will have a maximum score equal to the maximum score of all tasks in the set.
As per claim 6 (Amended), Kondur et al, Brown et al and Lydon et al. further teach, “The method of Claim 1, further comprising:
two or more task scores for the two or more solved programming tasks of the programming task set;”
Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  .  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem (0016).  
  Lydon teaches the points awarded depend on the level of difficulty (complexity) of the coding problem (0086).  Lydon et al. teaches that each coding problem has a maximum point value that the coding problem is worth.  Server awards points to a contestant based on, for example, some or all of the correctness of the contestant’s code response, the accuracy of the contestant’s computer code response, the speed that the computer code produces the computer code response and/or the recorded time at which the server received the computer code (0085).
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (0069).
Therefore together all three teach that there may be a plurality of tasks each having a different difficulty and that they have different point values.  The higher the difficulty the higher the point value. 
 “based on the two or more task scores for the two or more solved programming tasks of the programming task set, determining a most difficult solved programming task from the programming task set having a maximal task score;
based on the maximal task score of the most difficult solved programming task,

Lydon et al. further teaches, multiple coding problems are available to the contestant.  The contestants are given a choice of which problem to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Coding problems have different levels of difficulty.  These levels of difficulty have different point values.  Higher level has higher maximum points that that can be awarded.  A higher rating is assigned to a contestant that amasses a higher total point value (0138).  Therefore the user is able to select the most difficult problem and the users score for that problem is used to determine the users programming score.
After completion of one or more competition rounds, the server assigns a rating to the contestant.  The server assigns a rating to each contestant after awarding total points to each contestant (0089).  The rating provides a metric that can be used to chart a programmer’s skill, knowledge, and ability.  The server bases the contestants rating on the total number of points awarded to the contestant during the competition of multiple rounds.  The rating can be a score, a grade, or any other type of rating technique (0090).  Lydon et al. teaches rating a contestant coding abilities after the completion of a competition.  The rating is determined based on the total number of points awarded to the contestant in the competition (0140).
As per claim 7 (Amended), Kondur et al, Brown et al and Lydon et al. further teach, “The method of Claim 1, the method further comprising:
two or more solved programming tasks, determining two or more task scores for the two or more solved programming tasks of the programming task set;”
Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem (0016).  
  Lydon et al. teaches that each coding problem has a maximum point value that the coding problem is worth.  Server awards points to a contestant based on, for example, some or all of the correctness of the contestant’s code response, the accuracy of the contestant’s computer code response, the speed that the computer code produces the computer code response and/or the recorded time at which the server received the computer code (0085).
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (0069).
Therefore together all three teach that there may be a plurality of tasks each having a different difficulty and that they have different point values.  The higher the difficulty the higher the point value. 
“based on the two or more task scores for the two or more solved programming tasks of the programming task set, determining a most difficult solved programming task from the programming task set having a maximal task score; 
determining a partial task score of a solved programming task for at least one solved programming tasks in the programming task set that is not the most difficult solved 
based on the partial task score of the solved programming task and the maximal task score for the most difficult solved programming task in the programming task set, determining the programming score for the particular user for the programming task set.”
Lydon et al. further teaches, multiple coding problems are available to the contestant.  The contestants are given a choice of which problem to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Coding problems have different levels of difficulty.  These levels of difficulty have different point values.  Higher level has higher maximum points that that can be awarded.  A higher rating is assigned to a contestant that amasses a higher total point value (0138).  
After completion of one or more competition rounds, the server assigns a rating to the contestant.  The server assigns a rating to each contestant after awarding total points to each contestant (0089).  The rating provides a metric that can be used to chart a programmer’s skill, knowledge, and ability.  The server bases the contestants rating on the total number of points awarded to the contestant during the competition of multiple rounds.  The rating can be a score, a grade, or any other type of rating technique (0090).  Lydon et al. teaches rating a contestant coding abilities after the completion of a competition.  The rating is determined based on the total number of points awarded to the contestant in the competition (0140).

As per claim 8, Lydon et al. further teaches, “The method of Claim 1, further comprising:
determining one or more pre-compile metrics for the programming task set;
based on the one or more pre-compile metrics, calculating variation programming score;
adjusting the programming score for the particular user for the programming task set by the variation programming score.
Lydon et al. teaches a coding timer (pre-compile metric) that starts upon the transmission of the server computer problem to the client and ends when the contestant submits a solution or when the time reaches a predetermined coding stage time.  The serer may adjust the predetermined coding time depending on the level of difficulty of the computer problem or problems. (0067).
Lydon et al. teaches that each coding problem has a maximum point value that the coding problem is worth.  In one embodiment the server awards less points than the maximum point value that the coding problem is worth.    Server awards points to a contestant based on, for example, some or all of the correctness of the contestant’s code response, the accuracy of the contestant’s computer code response, the speed that the computer code produces the computer code response and/or the recorded time at which the server received the computer code (0085).
adjust the point value awarded to a contestant based on the time that the server receives the contestant’s computer code.  (0086-0087).  As can be seen in equation 1  The total points awarded is based on the maximum points available for the computing coding problem (MP) multiplied by a (fraction/percentage).  This fraction/percentage is determined based on the time the contestant spends coding the problem (PT).  

As per claim 9, Lydon et al. further teaches, “The method of Claim 8, wherein the one or more pre-compile metrics include one or more of: 
programming duration, an editorial metric and a submission confidence metric;”
Lydon et al. teaches a coding timer (pre-compile metric/programming duration) that starts upon the transmission of the server computer problem to the client and ends when the contestant submits a solution or when the time reaches a predetermined coding stage time.  The serer may adjust the predetermined coding time depending on the level of difficulty of the computer problem or problems. (0067).
Lydon et al. teaches that each coding problem has a maximum point value that the coding problem is worth.  In one embodiment the server awards less points than the maximum point value that the coding problem is worth.    Server awards points to a contestant based on, for example, some or all of the correctness of the contestant’s code response, the accuracy of the contestant’s computer code response, the speed that the computer code produces the computer code response and/or the recorded time at which the server received the computer code (0085).
Lydon teaches the points awarded depends on the level of difficulty of the coding problem.  The server may adjust the point value awarded to a contestant based on the time that the server receives the contestant’s computer code.  (0086-0087).  As can be seen in equation 1  The total points awarded is based on the maximum points available for the computing coding problem (MP) multiplied by a (fraction/percentage).  This fraction/percentage is determined based on the time the contestant spends coding the problem (PT).  
As per claim 10, Lydon et al. further teaches, “The method of Claim 8, wherein the variation programming score is based on a fraction of a maximum variation score for the programming task set.”
Lydon teaches the points awarded depends on the level of difficulty of the coding problem.  The server may adjust the point value awarded to a contestant based on the time that the server receives the contestant’s computer code.  (0086-0087).  As can be seen in equation 1  The total points awarded is based on the maximum points available for the computing coding problem (MP) multiplied by a (fraction/percentage).  This fraction/percentage is determined based on the time the contestant spends coding the problem (PT).  

As per claim 11 (Amended), Lydon et al. further teaches, “The method of Claim 1, wherein a scoring paradigm determines the pre-defined maximum programming score that can be assigned to a user for the programming task set. 
Lydon et al. teaches that coding problems have different levels of difficulty.  Different levels have different point values. A contestant can select a problem to begin and once the code is completed and submitted the contestant can begin to work on the second problem.  The contestant can amass a total point values (0139).  Table 1 shows a list of coding problems of different values.  One of 250 another of 500 and another of 1000.  This will allow the user to potentially achieve a maximum total points of 1750.
As per claim 12 (Amended), Kondur et al, Lydon et al. and Brown et al. further teach, “The method of Claim 1, wherein a first programming task of the two or more solved programming tasks in the programming task set is associated with a first task category, which is different than a second task category, with which a second programming task of the two or more solved programming tasks in the programming task set is associated.
Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  Each of the question compendia comprises a constructed problem (task) requiring a solution in the form of a program code.  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem.  Based on the question compendia, the candidate creates a solution code for the constructed problem (0016).
Lydon et al. further teaches, multiple coding problems are available to the contestant.  The contestants are given a choice of which problem to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Coding problems have different levels of difficulty.  These level of difficulty have different point values.  Higher level has higher maximum points that that can be awarded.  A higher rating is assigned to a contestant that amasses a higher total point value (0138).  
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (0069).
As per claim 13, Lydon et al. further teaches, “The method of Claim 12, wherein the first task category has a first task score range different from a second task score range of the second task category.
Lydon et al. further teaches, multiple coding problems are available to the contestant.  The contestants are given a choice of which problem to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition (0139).  Coding problems have different levels of difficulty.  These level of difficulty have different point values.  Higher level has higher maximum points that that can be awarded.  A higher rating is assigned to a contestant that amasses a higher total point value (0138).  

As per claim 14, Kondur et al, Lydon et al. and Brown et al. teach the invention as claimed including, “A computer-implemented method comprising:
receiving a first plurality of source codes submitted for a corresponding first plurality of programming tasks of a first programming task set in one or more first programming sessions with a first client computer system of a first user; 
wherein each first programming task in the corresponding first plurality of programming tasks corresponds to each task category of a plurality of task categories;“
Kondur et al. teaches a candidate is provided with a plurality of question compendia (task set of programming tasks).  Each of the question compendia constructed problem (task) requiring a solution in the form of a program code (source code).    Depending on the candidates programming skill level to be determined, question compendia are rendered based on logical and technical levels of the candidate to be evaluated.  Each of the question compendia is assigned a difficulty level (category) based on logical and technical complexities of the constructed problem.  Based on the question compendia, the candidate creates a solution code for the constructed problem (0016).  The question compendia may be rendered to the candidate as a group or sequentially based on the logical and technical levels of the candidate to be evaluated.  The question compendia may also be rendered adaptively based on the candidates’ real time performance on the previously rendered question compendia .  Based on the question compendia, the candidate creates a solution code for the constructed problem (0016).  
“executing the first plurality of source codes to evaluate the accuracy of the first plurality of source codes thereby determining at least two first solved tasks of the first plurality of program tasks associated with at least two first solved task categories;
based on the executing the first plurality of source codes, determining a first
programming score for the first user for the first programming task set;”
wherein the first programming score is within range for at least two first solved tasks of the first programming task set;”
Kondur et al. teaches a compiler that compiles the submitted solution code (0017).  The solution code created by the candidate is then evaluated.  The source code is examined for solution accuracy and for code compliance with predefined code conventions and standards (0018).  The solution code is then evaluated using evaluation test cases as inputs while executing the binary format of the solution code.  The evaluation test cases determine whether the solution code offers the desired solution for the constructed problem (0019). 
Kondur et al. teaches scores are allotted to the candidate based on the correctness of the solution code. Multiple scores are calculated and an accumulated score is calculated form each of the allotted scores and a consolidated ranking is provided to the candidate (0021).
However Kondur et al. does not explicitly appear to teach receiving a plurality of source code, executing the plurality of source code to determine two first solved tasks associated with two first categories, and based on the plurality of source code, determining a programming score for the first user for the first programming task set, wherein the first programming score is within range for at least two first solved tasks of the first programming task set..
Lydon et al. teaches that multiple coding problems are available to the contestant.  The contestants are given a choice of which problems to work on.  Once the contestant views a problem, the timing on that problem begins.  When the contestant completes the code that is a response to the problem, and submits it to the server, the contestant can begin work on a second problem and then a third, and so on, depending on the number of problems and amount of time that is allocated to coding in the competition  (0139).  Therefore the contestant can submit code for each problem they complete. 
Lydon et al. further teaches, the server tracks points awarded to each contestant for each round and calculates a running total for each contestant summing the points awarded in each completed round of the competition (0086-0088).  After completion of one or more competition rounds, the server assigns a rating to the contestant.  The server assigns a rating to each contestant after awarding total points to each contestant (0089).  The rating provides a 
Lydon teaches the points awarded depends on the level of difficulty (category) of the coding problem.  The server may adjust the point value awarded to a contestant based on the time that the server receives the contestant’s computer code.  (0086-0087).  As can be seen in equation 1  The total points awarded is based on the maximum points available for the computing coding problem (MP) multiplied by a (fraction/percentage).  This fraction/percentage is determined based on the time the contestant spends coding the problem (PT).  
Lydon et al. teaches that coding problems have different levels of difficulty (category).  Different levels have different point values. A contestant can select a problem to begin and once the code is completed and submitted the contestant can begin to work on the second problem.  The contestant can amass a total point values (programming score for task set) (0139).  Table 1 shows a list of coding problems of different values.  One of 250 another of 500 and another of 1000.  This will allow the user to potentially achieve a maximum total points of 1750.  Therefore the range is 0 to 1750 for 3 questions of different difficulties (categories) if the programmer attempts all of them. 

It would have been obvious to one of ordinary skill in the art before the effective filing date for modify Kondur et al. with Lydon et al. because both teach providing questions to a user  plurality of question compendia (task set of programming tasks).  Each of the question compendia comprises a constructed problem (task) requiring a solution in the form of a program code (0016).  However Kondur et al. did not explicitly teach receiving a plurality of solution code and determining a overall programming score for the plurality of code submitted for the task set.  Lydon et al. also teaches a plurality of questions of different difficulties.  Lydon teaches that a user can submit code for each questions and the scores for each submitted score forms a total score that is used to rate the user.  This will allow Kondur et al. to rate a user using more than one of the provided questions.  Since these questions can be different difficulty levels this will allow the rating to be more accurate since the user is tested on many levels. 
“receiving a second plurality of source codes submitted for a corresponding second plurality of programming tasks of a second programming task set in one or more second programming sessions with a second client computer system of the first user;
wherein each second programming task in the corresponding second plurality of programming tasks corresponds to said each task category of the plurality of task categories but is different than corresponding said each first programming task in the corresponding first plurality of programming tasks; 
executing the second plurality of source codes to evaluate the accuracy of the second plurality of source codes thereby determining at least two second solved tasks of the second plurality of programming tasks associated with at least two second solved task categories;
based on the executing the second plurality of source codes, determining a second programming score for the first user for the second programming task set;”
wherein the first programming score is within range for at least two second solved tasks of the first programming task set;
The examiner states that these steps are the same as the earlier steps.  It would have been obvious for the earlier steps to be repeated if the candidate decides to take the evaluation again. 
However Kondur et al. and Lydon et al. do not explicitly appear to teach, “wherein each second programming task in the corresponding second plurality of programming tasks corresponds to said each task category of the plurality of task categories but is different than corresponding said each first programming task in the corresponding first plurality of programming tasks”.
Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels (0069).  Therefore every evaluation will have a random different selection of questions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kondur et al. and Lydon et al. with Brown et al. because all teach forms of testing ones knowledge with questions.  Kondur et al. teaches a candidate is provided with a plurality of question compendia and that they can be assigned a difficulty levels.  Brown et al. teaches that a set of questions may be randomly selected such that the questions have a desired sampling of difficulty levels.  Brown further states that this is advantageous in that each generated test may have a different set of questions, yet may be considered to be equally difficult to another test.  Therefore it would have been obvious to one of ordinary skill in the art to combine Kodur et 
“wherein the second programming score for the first user for the second programming task set and the first programming score for the first user for the second programming task set correspond to a same user skill-level category of a plurality of user categories.”
Lydon et al. teaches contestants can be allocated to a division (skill-level category).  A first division can have coding problems of a lower degree of difficulty to another division (0101-0102).  A contestant has a division rating, therefore if the contestants division rating does not change from the first programming task set to a second programming task set then the contestant will be allocated to the same division which will have a the same degree of difficulty.
As per claim 15, Lydon et al. further teaches, “The method of Claim 14, wherein each of the plurality of user categories corresponds to each of the plurality of task categories.
	Lydon et al. teaches contestants can be allocated to a division (category).  A first division can have coding problems of a lower degree of difficulty (category) to another division (0101-0102).  
As per claim 16 (Amended), Lydon et al. further teaches, “The method of Claim 14, wherein each user skill-level category of the plurality of user skill-level categories differ from each other based on a programming score range assigned to said each user skill-level category.”
Lydon et al. teaches contestants can be allocated to a division (skill-level category).  A first division can have coding problems of a lower degree of difficulty (category) to another 
As per claim 17, Lydon et al. further teaches, “The method of Claim 14, wherein each task category of the plurality of task categories differ from each other based on a task score range assigned to said each task category.”
	Lydon et al. teaches that each coding problem has a maximum point value associated with it (0085).  The number of points awarded depends on the level of difficulty of the coding problem (0086).  Also see paragraph 0138 and Table 1.  
Regarding claim 18 (Amended), Kondur et al, Lydon et al. and Brown et al. further teach, “The method of Claim 14, further comprising:
receiving a third plurality of source codes submitted for a corresponding third plurality of programming tasks of a third programming task set in one or more third programming sessions with a third client computer system of a second user different from the first user;
wherein each third programming task in the corresponding third plurality of programming tasks corresponds to said each task category of the plurality of task categories but is different than corresponding said each first programming task in the corresponding first plurality of programming tasks and said each second programming task in the corresponding second plurality of programming tasks; 
executing the third plurality of source codes to evaluate the accuracy of the third plurality of source codes;
based on the executing the third plurality of source codes, determining a third programming score for the second user for the second programming task set; 
The examiner states that these above limitations are similar to the limitations of claim 14 and are rejected for the same reasoning.  Lydon et al. teaches a plurality of contestants (0065).  Therefore it would have been obvious for the steps of claim 1 to be repeated for the same person but also another person taking the evaluation/contest.
“wherein the third programming score for the second user for the third programming task set corresponds to another user skill-level category of the plurality of user categories.”
Lydon et al. teaches contestants can be allocated to a division (skill-level category).  A first division can have coding problems of a lower degree of difficulty to another division (0101-0102).  A contestant has a division rating, therefore different contestants can have be allocated to different divisions and have different degrees of difficulty.  

	As per claims 19-20, claims 19-20 contain similar limitations to claim 14-15.  Therefore claims 14-15 are rejected for the same reasons as claims 14-15.

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but are moot due to amendments.  Please see above rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199